Citation Nr: 1426247	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-19 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic low back disability, to include L5-S1 grade 1 anterior spondylolisthesis causing moderate bilateral neural foraminal narrowing.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 26, 1978 to May 26, 1978 and from February 3, 2003 to October 19, 2003, with additional periods of National Guard service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the benefit sought on appeal.

In June 2008, the Veteran submitted a hearing request form, attached to his VA Form 9, indicating he wanted a hearing before a local Decision Review Officer. The Veteran, however, failed to report for his scheduled hearing on August 21, 2008, without providing good cause.  Subsequent efforts to contact him regarding his hearing request yielded no results.  Accordingly, no further action is required in this regard.

This claim was remanded in November 2011 for further development.  Specifically, the remand directed the RO to obtain a complete copy of the Veteran's VA treatment records and to provide him with a compensation examination.  Review of the completed development shows that there was at least substantial compliance with the directives and the Board will decide the Veteran's claim on appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.


FINDINGS OF FACT

1. The Veteran has current diagnoses of spondylolisthesis and spondylosis of his lower back.

2.  The Veteran's low back disorders are not etiologically related to any in-service injury.


CONCLUSION OF LAW

Entitlement to service connection for a chronic low back disability is denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim. 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally, proper notice must be provided to the claimant before the initial unfavorable adjudication by the RO. 38 C.F.R. § 3.159(b)(1); Mayfield v. Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  Here, the Veteran was provided with proper notice in March 2007.  He has not alleged, nor does the record indicate, any notice deficiencies.  Thus, the duty to notify has been met.

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records and VA medical records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination for his claimed lower back disability which contains a description of the history of the disability at issue and documents and considers the relevant medical facts and principles.  The examiner rendered an opinion that is supported by the facts of the claim and a well-reasoned rationale.  The Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II. Service Connection

The Veteran contends that he incurred a chronic low back disability, to include L5-S1 grade 1 anterior spondylolisthesis causing moderate bilateral neural foraminal narrowing, during his second period of active service.  Specifically, he contends that while serving in Turkey in May 2003, he was getting out of a vehicle when he slipped and fell to the ground, landing on his back.  He further alleges that he was taken to sick call, where he was administered medications, including Tylenol, and that he was put on light duty for a short period of time.

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to satisfy the nexus requirement, unless the later manifestations are clearly due to other ("intercurrent") causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Veteran's service treatment records are devoid of any evidence of treatment for, complaints of, or reference to back pain or any back injury during his active service.  A post-deployment health assessment and a report of medical assessment, both dated in September 2003, following the Veteran's deployment to Turkey, reveal that he did not complain of any back pain or report any other medical concerns at that time.  On the report of medical assessment, the Veteran indicated that he had not been seen by or treated by a health care provider, admitted to a hospital, or had surgery since his previous medical assessment.  He additionally denied suffering from any injury or illness for which he did not seek medical care while on active duty.

A VA general medical examination performed in December 2004 revealed no complaints or diagnosis of any back injury or disability.  The first post-service medical evidence of record revealing a back disability is found in a July 2006 CT scan.  While this was concerned mainly with his pelvis and abdomen, it did note osteophyte formations with some bridging spurs at the lower thoracic level and ultimately diagnosed lower thoracic and lumbar spondylosis.  There also exists a January 2007 VA MRI report of the Veteran's lumbar spine.  The report revealed that the Veteran had L5-S1 grade 1 anterior spondylolisthesis causing moderate bilateral neural foraminal narrowing.  He was additionally assessed with having L5 bilateral pars defects; L4-5 mild diffuse posterior concentric disc bulge, without central canal narrowing; vertebral hemangiomas at the L3 and L4 vertebral bodies; and a Schmorl node at the inferior endplate of L1.  A bone scan was performed in April 2007, where the Veteran reported having a history of low back pain since his active service 2003.  The results revealed a normal bone scintigram.  A SPECT bone scintigram of the lumbar spine additionally yielded normal results.  The VA physician did note, however, that inflammatory, traumatic, or degenerative changes were suggested by the imaging.

The Veteran continued to have VA treatment for his lower back condition since 2007.  In January 2009, he received treatment for his chronic lower back pain, and it was noted he also possessed radiculitis.  In February 2009, in addition to his spondylolisthesis, he was diagnosed with paravertebral muscle spasm.  In March 2009, he had a fluoroscopy performed on his lower back.  

Pursuant to the November 2011 remand, the Veteran was scheduled for a VA examination to provide an opinion on the etiology of his lower back conditions.  This occurred in December 2011, where the examiner noted his past diagnoses of spondylolisthesis and minimal lumbar spondylosis.  He also provided a new diagnosis of bilateral S1 radiculopathy.  The examiner recorded the Veteran's reported history with lower back pain, including its claimed onset in service after falling off a truck in Turkey in 2003.  The Veteran stated he did not notice immediate lower back pain at that time-it began a few months later and intensified in 2005 or 2006.  The examiner indicated that he reviewed both the physical claims file and the Veteran's electronic record.  He opined that the Veteran's lower back condition was less likely than not incurred in or caused by his claimed in-service injury.  In his rationale section, the examiner noted that the Veteran's STRs did not contain any reference to lower back pain and that the Veteran himself denied suffering from back pain in his September 2003 post-deployment questionnaire.  He further noted that the Veteran's VA treatment record contained 60 entries before the first complain of lower back pain in December 2006, some three years after discharge.  While the examiner erroneously listed the first diagnosis as occurring in January 2007 when it was in fact July 2006, this 6-month discrepancy is not significant as it the underlying reasoning was that this occurred years after service.  The examiner also noted that the Veteran did not have a diagnosis within one year of service, thus he was not entitled to a presumption.  He concluded by pointing out that a "continuity of treatment" did not begin for this condition until 2007.  

The Board finds that there is no evidence of a chronic back disorder during service.  The Veteran is competent to report falling off a truck while in service in Turkey in 2003, injuring his back, and experiencing low back pain.  However, he is not competent to self-diagnose a condition like spondylolisthesis, which is not a simple medical condition capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A post-deployment health assessment and a report of medical assessment, both dated in September 2003, show that he denied having any back pain at that time.  In addition, after service VA outpatient treatment records contain general medical examinations in October 2004 and May 2005 showing no complaints related to the spine and normal clinical evaluations.  Likewise, the VA general medical examination in December 2004 contained no complaints or findings pertaining to the low back.  At that time, musculoskeletal and neurological evaluations revealed no back disorders.  Thus, even though the Veteran may have injured his back during service and experienced back symptoms, there is no evidence of a chronic low back disorder during service.  The first evidence of a chronic low back disorder was in 2006, approximately three years after the Veteran's separation form service.  

In addition, there is no competent medical evidence establishing an etiological relationship between the Veteran's current chronic lower back disability and his in-service injury.  The VA examiner in December 2011 concluded that the Veteran's lower back condition was less likely than not incurred in or caused by his claimed in-service injury.  There is no other competent medical opinion of record refuting this opinion.  

The Board has considered the contentions of the Veteran asserting a relationship between his low back disorder and his period of active service.  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion as to whether his low back disorder was caused by an in-service fall, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, his opinion by itself cannot support the claim.  See id.  Moreover, it is outweighed by the finding to the contrary by the VA examiner who rendered the December 2011 opinion, as he is a medical professional who considered these statements and the pertinent evidence of record and found against such a relationship.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden, 125 F.3d at 1481 (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

Therefore, the preponderance of the evidence is against the Veteran's claim.  The benefit of the doubt rule does not apply and his claim is resultantly denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a chronic low back disability, to include L5-S1 grade 1 anterior spondylolisthesis causing moderate bilateral neural foraminal narrowing, is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


